Title: To James Madison from Obadiah B. Brown, 22 August 1815
From: Brown, Obadiah B.
To: Madison, James


                    
                        Sir,
                        Washington 22d. August. 1815.
                    
                    The enclosed was transmitted to me from New-Haven, with a request that I would deliver it personally to the President of the United States. The person who sent it is an entire stranger to me, and I am totally ignorant of its contents. Desirous, nevertheless, of answering her request, I take the liberty of enclosing it to your excellency; and if not too great a degree of boldness, I would respectfully solicit an acknowledgement of its receipt. I have the honor to be, with great respect, Your Obedient, Humble Servant.
                    
                        
                            Obadiah B. Brown
                            
                        
                    
                